DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office correspondence is in response to the application number 17/505300 filed on October 19, 2021.  Claims 1 – 5 are pending.
Priority
This application is claiming the benefit of prior-filed application 16/579324 (now Patent 11,153,417) under 35 U.S.C. 120, 121,365(c), or 386(c).  Co-pendency between the current application and the prior application is required.  Since the applications were co-pending at the time of the filing date of the current application, the applicant is entitled to the benefit claim to the prior-filed application, which claimed benefit of prior-filed application 15/488687 (now Patent 10,425,507) which in turn claimed to prior-filed application No. 13/974,087 (now Patent 9628542) which claimed benefit to provisional application 61/692950.  Therein the current application is entitled to a priority date of 8/24/2012.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 5 are rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being unpatentable over claims 1, 4, and  7 of U.S. Patent 11,153,417.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non-provisional anticipatory-type double patenting rejection since the claims directed to the same invention have in fact been patented.
In regard to claim 1:
Application 17/505300
U.S. Patent 11,153,417
1. A method of data delivery, comprising:
1. A method of data delivery, comprising:
at one or more servers executing on a hardware platform:
at a server executing on a hardware platform:
receiving, from a client and over a connection, an HTTP request that identifies a content object;
receiving, from a client and over an HTTP over TCP connection, an HTTP request that identifies a content object;
returning to the client a response to the HTTP request that includes a header and a response body, the header including a multicast group address, the response body being devoid of the content object requested;
returning to the client over the HTTP over TCP connection a response to the HTTP request that includes at least a header and a response body, the header including an IP address and UDP port number associated with the server, the response body being devoid of the content object requested;
receiving from the client a UDP request directed to the multicast group address; and
receiving from the client over a UDP connection a UDP request directed to the IP address and UDP port number;   Claim 7: wherein the response to the UDP request includes a multicast group address at which the client can obtain the content object and
returning a response to the UDP request, the response comprising multicast UDP packets.
upon a successful verification of the UDP request, returning a response to the UDP request over the UDP connection and that includes the content object that was identified in the HTTP request but not returned in the response body, wherein:

the HTTP over TCP connection is kept-alive after satisfying the HTTP request; 
the UDP connection is kept-alive after satisfying the UDP request; 
keeping alive the HTTP over TCP connection and the UDP connection enables connection re-use for one or more additional HTTP requests for additional byte ranges of content that includes the content object, with the additional byte ranges being delivered over the UDP connection; and 
the delivery over the UDP connection being in accordance with a UDP delivery preference.

It is clear that all of the elements of the instant application 17/505300 (herein ‘300) claim 1 are to be found in U.S. Patent 11,153,417 (herein ‘417) claim 1 (as the instant application ‘300 claim 1 fully encompasses ‘417 claim 1).  The differences between the ‘300 claim 1 and ‘417 claim 1 lies in the fact that the ‘417 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘417 patent is in effect a “species” of the “generic” invention of ‘300 claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since ‘300 claim 1 is anticipated by claim 1 of ’417, it is not patentably distinct from ‘417 claim 1.
In regard to claim 2, see claim 4 of ‘417.
In regard to claim 3, see claim 1 of ‘417.
In regard to claim 4, see claim 1 of ‘417.
In regard to claim 5. See claim 1 of ‘417.
Claim 1 is rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being unpatentable over claim 1 of U.S. Patent 10,425,507.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non-provisional anticipatory-type double patenting rejection since the claims directed to the same invention have in fact been patented.
In regard to claim 1:
Application 17/505300
U.S, Patent 10,425,507
1. A method of data delivery, comprising:
1. A method of data delivery, comprising:
at one or more servers executing on a hardware platform:
at a server executing on a hardware platform:
receiving, from a client and over a connection, an HTTP request that identifies a content object;
receiving, from a client and over a persistent connection, an HTTP request that identifies a content object;
returning to the client a response to the HTTP request that includes a header and a response body, the header including a multicast group address, the response body being devoid of the content object requested;
returning to the client a response to the HTTP request that includes a header and a response body, the header including a security token and identifying an IP address and UDP port number associated with the server, the response body being devoid of the content object requested;
receiving from the client a UDP request directed to the multicast group address; and
receiving from the client a UDP request directed to the IP address and UDP port number,
returning a response to the UDP request, the response comprising multicast UDP packets.
the UDP request associated with a SYN UDP packet indicating a request to initiate a UDP connection and including an initial sequence number; verifying that the UDP request includes the security token; and

It is clear that all of the elements of the instant application 17/505300 (herein ‘300) claim 1 are to be found in U.S. Patent 10,425,507 (herein ‘507) claim 1 (as the instant application ‘300 claim 1 fully encompasses ‘507 claim 1).  The differences between the ‘300 claim 1 and ‘507 claim 1 lies in the fact that the ‘507 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘507 patent is in effect a “species” of the “generic” invention of ‘300 claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since ‘300 claim 1 is anticipated by claim 1 of ’507, it is not patentably distinct from ‘507 claim 1.
Claim 1 is rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being unpatentable over claim 1 of  U.S. Patent 9,628,542.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non-provisional anticipatory-type double patenting rejection since the claims directed to the same invention have in fact been patented. 
In regard to claim 1:
Application 17/505300
U.S. Patent 9.628.542
1. A method of data delivery, comprising:
1.  A method of data delivery, comprising:
at one or more servers executing on a hardware platform:
at a server executing on a hardware platform:
receiving, from a client and over a connection, an HTTP request that identifies a content object;
receiving, from a client and over a persistent connection, an HTTP request that identifies a content object, the HTTP request including an HTTP request header that includes an indication that the client desires to use a UDP connection for transfer of a body of the response to the HTTP request, together with any preference about UDP delivery desired by the client;
returning to the client a response to the HTTP request that includes a header and a response body, the header including a multicast group address, the response body being devoid of the content object requested;
returning to the client a response to the HTTP request that includes a header and a response body, the header including a security token and identifying an IP address and UDP port number associated with the server, the response body being devoid of the content object requested;
receiving from the client a UDP request directed to the multicast group address; and
receiving from the client a UDP request directed to the IP address and UDP port number, the UDP request including the security token; and
returning a response to the UDP request, the response comprising multicast UDP packets.
returning a response to the UDP request over the UDP connection that includes the content object that was identified in the HTTP request but not returned in the response body.

It is clear that all of the elements of the instant application 17/505300 (herein ‘300) claim 1 are to be found in U.S. Patent 9,628.542 (herein ‘542) claim 1 (as the instant application ‘300 claim 1 fully encompasses ‘542 claim 1).  The differences between the ‘300 claim 1 and ‘542 claim 1 lies in the fact that the ‘542 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘542 patent is in effect a “species” of the “generic” invention of ‘300 claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since ‘300 claim 1 is anticipated by claim 1 of ’542, it is not patentably distinct from ‘542 claim 1.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 – 5 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for content delivery in a computerized communication network by improving the quality of the content delivery over the computer based network through the implementation of a hybrid HTTP/UDP delivery protocol wherein autonomous computers of the computer based network can either request or identify over an HTTP connection the preference of the recipient to receive said content over a UDP connection while still maintaining a persistent HTTP connection.  The computer systems implementation of the hybrid HTTP/UDP delivery provides a specific improvement to the computer system’s operation and the ordered combination of the limitations confines the claimed invention to a particularly useful application for improving the delivery of performance critical content.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Klemets et al. (U.S. 2005/0262251 A1; herein referred to as Klemets) in view of Gupta et al. (U.S. 6,704,786 B1; herein referred to as Gupta) in further view of Fernandez Gutierrez (U.S. 2011/0085548 A1; herein referred to as Fenandez).
In regard to claim 1, Klemets teaches a method of data delivery (see ¶ [0001] “ . . . This invention relates to streaming media and data transfers, and particularly to fast startup for streaming media. . . . “), comprising: at one or more servers executing on a hardware platform (“ . . . server computing devices 104(1), 104(2), . . . , 104(b) . . . “¶ [0018], Fig. 1, Fig. 2, Fig. 5): 
receiving, from a client (e.g. client device 102) and over a connection (e.g. see Fig. 2 – streaming channel is always up) (“ . . . an application level protocol 150, a transport protocol 152, and one or more delivery channel protocols 154 are used as part of the streaming process . . .” ¶ [0023], Fig. 2), an HTTP request(e.g. play request 252 as HTTP)  that identifies a content object  (e.g. identifies the desired media stream) (“ . . . client device 102 sends a play request 252 to server device 104, requesting that one or more media streams be streamed to client device 102. This play request 252 can be a predictive play request  . . . this play request 252 could be an HTTP Post command with a Select request that identifies the desired media streams. . . .” ¶ [0065], Fig. 5);
 returning to the client a response to the HTTP request(“ . . . In response to the play request, server device 104 streams 254 the requested media stream(s) to client device 102 using TCP. This response includes the data for the requested media stream(s) in multiple TCP packets. . . .” ¶ [0065], Fig. 5)  that includes a header and a response body (“ . . . request includes an identifier that identifies the request as a Select request, zero or more headers, and optionally a message body . . .” ¶ [0071]), 
receiving from the client a UDP request (e.g. UDP probing packet 256) (“ . . . client device 102 sends a UDP probing packet 256 to server device 104. In certain embodiments, this is accomplished by server device 104 opening a UDP port and sending an identification of the opened UDP port to client device 102 along with the streaming media using TCP 254. Client device 102 receives the UDP port identification . . . .” ¶ [0066], Fig. 5)..
Klemets fails to explicitly teach the header including a multicast group address, the response body being devoid of the content object requested; directed to the multicast group address; and 
returning a response to the UDP request, the response comprising multicast UDP packets.  However Gupta teaches the response body being devoid (e.g. HTTP redirect – no content is sent) of the content object requested (“. . . a client 450 issues an HTTP GET request (400) to server 1 (460). Server one, however, knows that the information requested is available on server 2 (470) or that even though the information is available on server 1, the amount of traffic being serviced by server 1 is such that it might be preferable to redirect the request to server 2. Thus the sever 1 (460) responds with an HTTP redirect (410) directing the client to seek the information from server 2. The client 450 then issues an HTTP GET request to sever 2 over UDP . . . “Col 7: Lines 15-22, Fig. 4).
It would have been obvious to one with ordinary skill in the art at the time of the applicant’s invention to incorporate a method and system for reducing the overhead associated with establishing virtual circuits between a client and a server by incorporating both connection-oriented and connectionless protocols for set-up between the client and server, as taught by Gupta, into a method and system to enable a fast start up for streaming media between a server and a client using TCP and UDP delivery channels, as taught by Klemets. Such incorporation creates a platform for delivering the streaming content that is both efficient and secure because the advantages of both connection oriented and connectionless data delivery is being used for the decision of how the content will be delivered.
The combination of Klemets and Gupta fails to explicitly teach the header including a multicast group address, directed to the multicast group address; and  returning a response to the UDP request, the response comprising multicast UDP packets.  However Fernandez teaches the header including a multicast group address (see ¶ [0027] “ . . . a method is provided comprising a router that receives by a first network interface of the router a first message in a first multicast routing protocol with a first request for a first type of multicast traffic and receives by a second network interface (232) of the router a second message in the first multicast routing protocol with a second request for the first type of multicast traffic and determines at least the second type of multicast traffic and the third type of multicast traffic from the first type of multicast traffic and from information stored in the router about a second type of multicast traffic associated with the first type of multicast traffic and the first network interface and about a third type of multicast traffic associated with the first type of multicast traffic and the second network interface and sends messages in a second multicast routing protocol to request at least the first, second and third type of multicast traffic and receives multicast IP packets corresponding to the first, second and third type of multicast traffic and transmits unmodified the IP packets of the first type of multicast traffic and by the first and second network interface modifies at least one field of the header of the multicast IP packets of the second type of multicast traffic so that they have the same source IP address and the same multicast destination IP address as the headers of the IP packets of the first type of multicast traffic and transmits the modified IP packets by the first network interface and modifies at least one field of the header of the multicast IP packets of the third type of multicast traffic so that they have the same source IP address and the same multicast destination IP address as the headers of the IP packets of the first type of multicast traffic and transmits the modified IP packets by the second network interface. . . .”), directed to the multicast group address (see  ¶ [0060] “ . . . A basic operation of the multicast system shown in FIG. 1 can be described as follows. The hosts 101, 102, 103 send to the CPEs 104, 105 several IGMP messages in which they identify the multicast address of the group and the source addresses from which they wish to receive data. The CPEs receiving several IGMP messages from different hosts, as is the case of the CPE 105 in the example of FIG. 1, assemble these IGMP messages to send to the DSLAM a single IGMP message for each multicast group address. . . .”); and  returning a response to the UDP request (see  ¶ [0156] “.. . . the IP packets that the server 214 transmits include a field that indicates the order of the packets. For example, the server 214 can use the UDP and RTP protocols to transmit multimedia content by the multicast channel (S1,G1) and when the server 214 begins to transmit localized content for the areas AREA1 and AREA2 by the multicast channels (S1,G2) and (S1,G3), it does so by incrementing the field called "Sequence Number" of the RTP header of the RTP packets, taking as an initial value for the Sequence Number field a value that is one unit greater than the last value of the Sequence Number field of the last RTP packet transmitted by the multicast channel (S1,G1), the response comprising multicast UDP packets (see ¶ [0240] “.. . the host receives the information of the second type of multicast traffic in one or more multicast packets of the first type of multicast traffic. For example, the first type of multicast traffic may use the UDP protocol and a specific port may be used to transmit to the host the information that identifies the second type of multicast traffic, for example the source IP address S and the multicast IP address G of the second type of multicast traffic (S,G). . . “).
It would have been obvious to one with ordinary skill in the art at the time of the applicant’s invention to incorporate a method and system to transmit multicast IP packets through the formation of multicast groups that respond to requests from clients by returning UDP packets, as taught by Fernandez, into a method and system to enable a fast start up for streaming media between a server and a client using TCP and UDP delivery channels and by incorporating both connection-oriented and connectionless protocols for set-up between the client and server, as taught by the combination of Klemets and Gupta.  Such incorporation enables requests to be sent to multicasting platforms.
In regard to claim 3, the combination of Klemets, Gupta, and Fenandez teaches wherein the multicast UDP packets are delivered for a defined time period (see  Fernandez ¶ ¶ [0195-0197] “ . . . In this function, there is a timer called KeepaliveTimer (S,G) that is responsible for maintaining the Joined state in the state machine during a specific period of time (default 210 seconds) from the moment the router receives the last IP packet of data from the multicast channel (S,G), even in the absence of Join (S,G) type messages. This timer is reset to its default value, for example, 210 seconds, each time the router receives a packet of data from the multicast channel (S,G).  This functioning of the PIM-SM protocol, which stops using the SPT tree to receive packets from a multicast channel (S,G) in order to return using the RPT tree if a specific amount of time has passed without a router receiving packets from the multicast channel (S,G), can involve a problem in the implementation represented in FIGS. 10 through 13.  For example, in the example of FIG. 13 the problem appears if a specific amount of time has passed without the server 214 transmitting traffic from the channels G1, G2 or G3 because the PIM-SM routers will change to the RPT tree and this can cause the IP packets from the multicast groups G1, G2 and G3 to take longer to arrive at the router 230. . . “).
The motivation to combine Fernandez with the combination of Klemets and Gupta is described for the rejection of claim 1 and is incorporated herein.  Additionally, Fernandez uses a predetermined timer to maintain a stream of packet delivery.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Klemets et al. (U.S. 2005/0262251 A1; herein referred to as Klemets) in view of Gupta et al. (U.S. 6,704,786 B1; herein referred to as Gupta) in further view of Fernandez Gutierrez (U.S. 2011/0085548 A1; herein referred to as Fenandez) as applied to claims 1 and 3 in further view of Takemura et al. (U.S. 2010/0088426 A1; herein referred to as Takemura).
In regard to claim 2, the combination of Klemets, Gupta, and Fenandez fails to explicitly teach wherein the multicast UDP packets are forward error correction (FEC)-encoded.  However, Takemura teaches wherein the multicast UDP packets are forward error correction (FEC)-encoded (see ¶ [0038] “. . . the stream of a content delivered by the delivery server 13 is constituted of a media stream that contains data such as video/audio/subtitle of the content and an FEC (Forward Error Correction) stream for error correction of the media stream . . .”).
It would have been obvious to one with ordinary skill in the art at the time of the applicant’s invention to incorporate a method and system for receiving data delivered by multicast through a network and implementing an encoding scheme, as taught by Takemura, into a method and system to enable a fast start up for streaming media between a server and a client using TCP and UDP delivery channels over a multicasting platform and by incorporating both connection-oriented and connectionless protocols for set-up between the client and server, while traversing firewalls, NATs, and proxies by creating new headers using UDP packet information, as taught by the combination of Klemets, Gupta, and Fernandez.  Such incorporation enables a measurement of packet loss which can be monitored for blocks that are used during streaming.
Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Klemets et al. (U.S. 2005/0262251 A1; herein referred to as Klemets) in view of Gupta et al. (U.S. 6,704,786 B1; herein referred to as Gupta) in further view of Fernandez Gutierrez (U.S. 2011/0085548 A1; herein referred to as Fenandez) as applied to claims 1 and 3 in further view of Thomas et al. (U.S. 2009/0234968 A1; herein referred to as Thomas).
In regard to claim 4, the combination of Klemets, Gupta, and Fenandez fails to explicitly teach wherein the response to the HTTP request is an HTTP response.  However Thomas teaches wherein the response to the HTTP request is an HTTP response (“. . . When the file is requested for, the HTTP response from servers uses standard header fields to prevent caching of content. For example, an HTTP response from server 106 has a Cache-Control field set to no-Cache such that dummy.html is not cached anywhere . . .” ¶ [0029]).
It would have been obvious to one with ordinary skill in the art at the time of the applicant’s invention to incorporate a method and system to select servers for routing content to clients in a CDN where re-direction can be used, as taught by Thomas, into a method and system to enable a fast start up for streaming media between a server and a client using TCP and UDP delivery channels over a multicasting platform and by incorporating both connection-oriented and connectionless protocols for set-up between the client and server, while traversing firewalls, NATs, and proxies by creating new headers using UDP packet information, as taught by the combination of Klemets, Gupta, and Fernandez.  Such incorporation enables better control of data delivery for the purpose of reducing latency.
In regard to claim 5, the combination of Klemets, Gupta, Fenandez, and Thomas teaches  wherein the HTTP response includes a transport header uniquely associated with a hybrid HTTP-UDP transport protocol (see Klemets Fig. 9, Col 8: Lines 45-67; Col 9: Lines 1 – 17 “. . . FIG. 9 illustrates a modified packet format preferred when used with a UDP exchange according to the invention. When using UDP, there is a UDP header 900, preferably followed by a matching header 910 followed by the HTTP packet information 920. When arranging the UDP packets in this manner, multiple UDP request may be outstanding on a single port of a communications board. On the contrary, when utilizing TCP, it is preferred that each TCP connection have a dedicated port. When the client initiates a UDP request, it generates the UDP header 900, and the HTTP packet information 920 that are desired to be transmitted. It also generates a matching header 910 by including, internally, a tag 930 and a cookie 940. The tag is a small numeric value which permits fast matching with information stored. For example, the tag could include a three bit representation of the numbers 0-7 thus when the client sends out a HTTP GET request in field 920 over a port number specified in the UDP header 900, the matching header will contain a numeric in the tag field between 0 and 7. One may assume for purposes of explanation, that this is the third UDP request sent out over port 19 of the communications board in the client. When the server receives the UDP header information, it extracts the information needed from the header, including the port identification number, and it extracts the information from the matching header which identifies tag "3" in the example together with the cookie 940 associated with the tag 930. The server then formulates a packet having substantially this same format as shown in FIG. 9 for returning to the client. However, the HTTP packet information will differ from the material sent by the client to the server. It may be, for example, a response to the HTTP GET request sent by the client or, as another example, it may be an HTTP redirect request. The UDP packet formulated by the server is then sent back to the client and directed to the port number specified in the UDP header. Since multiple queries may be outstanding on a given port, the tag is used to associate the response with the query that was sent out on the UDP packet sent from the client to the server. Thus, in the example previously identified, the tag will associate the response from the server with the query sent from the client under the same tag number. . . “).
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444